PER CURIAM.
We are constrained to affirm this appeal from summary denial of a motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 because the motion was not sworn. See Anderson v. State, 627 So.2d 1170 (Fla.1993). However, because appellant requested leave in the trial court to remedy this deficiency, which was denied, our affirmance is without prejudice to appellant’s right to file in the trial court an amended motion which is properly sworn to within 30 days of the date on which this court’s mandate issues. See Hickey v. State, 763 So.2d 1213 (Fla. 1st DCA 2000).
AFFIRMED.
WOLF, C.J.; WEBSTER and HAWKES, JJ., concur.